Title: Thomas Jefferson to Ebenezer Herrick, 9 April 1812
From: Jefferson, Thomas
To: Herrick, Ebenezer


          
                  Sir 
                   
                     Monticello 
                     Apr. 9. 12.
          
		  
		  
		   
		  I received last night only your favor of Mar. 24. altho we generally get our letters from N. York in 6. days. I shall certainly recieve your machine from that port more readily than from Boston. I had named the latter place, because being the seat of government of your state, I had presumed your communications with it more direct.
			 
		  
		  
		   if
			 to the address of Messrs 
                  Gibson and Jefferson at Richmond as before desired, you will add that of mr Gelston the Collector at N. York and you send it to him, he will forward it to Richmond. I will thank you to do it speedily as the commencement of my spinning
			 establishment awaits that alone. I presume you have printed directions for the use of it, which will be the more
			 necessary with those who are entirely uninformed of it’s principle. a line of information, by post viâ N. York informing me of your having dispatched it will reach me in a week. if you have a careful correspondent of your own at N. York, it might be in his power to dispatch the machine quicker than the multiplicity of mr Gelston’s business might permit him to do. Accept the assurance of my respects.
          
            Th:
            Jefferson
        